DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 9, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,836,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art to the invention claimed in the application is Ring et al (US 2011/0094107) which discloses an electric shaving razor with a four link arm connecting structure. Ring discloses an embodiment where the motor (4) is on top of the housing (Fig. 5 of Ring) and the operating head (4) is located on the retaining device (5). Ring also teaches an additional embodiment, according to paragraph 0033: “However, according to the features of another embodiment it is completely conceivable to form the operating head in the retaining device and to form the drive motor in the handpiece; the operating element must then be connected to the drive element via a coupling element.” In other words, a drive element must connect the motor and the operating element, and in Fig. 5, that means that the drive element passes the link arms.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 12, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724